Citation Nr: 0027587	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  97-20 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
September 1994 in-service cesarean section, to include a 
bowel and/or colon laceration with postoperative retained 
sutures, endometriosis, and ovarian cysts.

2.  Entitlement to an increased rating for paresthesias of 
the left lateral thigh, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for an adjustment 
disorder with mixed anxiety and depressed mood, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1994.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 2, 1997, 
rating decision from the Columbia, South Carolina, Regional 
Office (RO).  That determination, in pertinent part, denied 
service connection for residuals of a cesarean section.  That 
determination also confirmed the noncompensable evaluation in 
effect for paresthesias of the left lateral thigh and the 
schedular 10 percent evaluation in effect for adjustment 
disorder with mixed anxiety and depressed mood.  By a rating 
action dated on January 22, 1997, the RO assigned a schedular 
10 percent evaluation for paresthesias of the left lateral 
thigh, effective in February 1, 1996, the date of receipt of 
a VA outpatient treatment record showing chronic increase in 
symptoms.  The veteran timely appealed these three issues to 
the Board.

The veteran presented sworn testimony at a personal hearing 
before a hearing officer at the RO in July 1997, and in 
October 1998, before the undersigned Veterans Law Judge in 
Washington, D.C.

In June 1999, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.

The Board's decision on the issue of entitlement to service 
connection for residuals of a September 1994 in-service 
cesarean section, to include a bowel and/or colon laceration 
with postoperative retained sutures, endometriosis, and 
ovarian cysts, is set forth below.  However, the issues of 
entitlement to an increased rating for paresthesias of the 
left lateral thigh and entitlement to an adjustment disorder 
with mixed anxiety and depressed mood will be addressed in 
the REMAND following the ORDER portion of the DECISION.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed gastrointestinal disorder, to include 
a bowel and/or colon laceration with postoperative retained 
sutures, and any incident of active service, to include the 
September 1994 in-service cesarean section.

2.  There is no competent medical evidence of a nexus between 
any currently diagnosed gynecological disorder, to include 
endometriosis and ovarian cysts, and any incident of active 
service, to include the September 1994 in-service cesarean 
section.

CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a September 1994 in-service cesarean section, to include a 
bowel and/or colon laceration with postoperative retained 
sutures, endometriosis, and ovarian cysts, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, the preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded." A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that the claim is well grounded resides with the veteran, and 
if it is determined that she has not satisfied her initial 
burden of submitting evidence sufficient to show that her 
claim is well grounded, then her appeal must be denied.  See 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of: (1) a current disability; (2) an in- 
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease. Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

The service medical records revealed that, at the time of 
examination for entrance into active service, in January 
1986, the abdomen, viscera, and pelvic evaluations were 
indicated to have been normal.  At that time, the veteran 
reported that she did not have any prior history of stomach, 
liver or intestinal trouble, piles or rectal diseases, or 
frequent urination or painful urination.  She also reported 
that she had never been treated for any female disorder.  A 
service medical record dated in January 1989 indicated that 
the veteran delivered a newborn infant baby by cesarean 
section earlier that same month.  In April 1992, the veteran 
had a spontaneous vaginal delivery of a newborn infant 
female.  Another service medical record dated in September 
1994 revealed that the veteran delivered a newborn infant 
male by cesarean section earlier that same month.  

Documents associated with the veteran's apparent separation 
examination, conducted after discharge in December 1994, 
reflect the veteran's report that she had a prior history of 
stomach, liver or intestinal trouble, and frequent urination 
or painful urination.  She also reported that she had a 
history of abdominal cesarean sections in January 1989 and 
September 1994.  Furthermore, she reported that she had been 
treated for a female disorder.  However, the examiner noted 
only the veteran's reported history and that she had a healed 
lower transverse abdominal cesarean scar.  There is no 
documentation of any surgical complications or findings or 
diagnosis of any gastrointestinal or gynecological 
pathology..

The veteran's post-service medical records do not document 
complaints or findings referable to a gastrointestinal 
disorder, to include a bowel and/or colon laceration with 
postoperative retained sutures, until 1996.  Specifically, 
there is no treatment of any problems associated with a 
gastrointestinal disorder, to include a bowel and/or colon 
laceration with postoperative retained sutures, which is 
documented between 1994 and 1996.  In a private treatment 
record dated in March 1996, it was noted that the veteran had 
a long history with a complicated C-section in 1989 followed 
by a vaginal delivery; and that, subsequently, she had a C-
section in 1994 for previa, at which time the bowel was 
either injured or surgery was performed, of which the veteran 
was unsure as to which occurred, because of the existence of 
a questionable fistula.  It was also noted that the veteran 
reported that she had experienced irregular bleeding and 
abdominal pain.  In a private treatment record dated in 
September 1996, the examiner concluded that the veteran 
possibly had adhesions of the bowel to the uterus, which 
seems to aggravate the irritable bowel at the time of her 
period.  In a private treatment record dated in October 1996, 
it was noted that the veteran discussed her surgical 
findings, which included some surgical sutures along the 
rectum.  In a medical statement from R. Corretore, M.D., 
dated in January 1997, the private physician stated that the 
veteran had been his patient until 1986 and that she had no 
previous abdominal surgery until that time.

The veteran's post service medical records do not document 
complaints or findings referable to a gynecological disorder, 
to include endometriosis and ovarian cysts, until 1996.  
Specifically, there is no treatment of any problems 
associated with a gynecological disorder, to include 
endometriosis and ovarian cysts, that is documented between 
1994 and 1996.  In a private treatment record dated in 
September 1996, the examiner concluded that the veteran may 
have some endometriosis.  A summary of private 
hospitalization record dated on October 18, 1996, included a 
diagnosis of left ovarian cyst, possible endometriosis and 
adenomyosis.  It was noted that the veteran underwent a 
hysteroscopy, a dilation and curettage, a laparoscopy, 
aspiration of a left ovarian cyst, and visualization of the 
pelvis.  In a private treatment record dated on October 29, 
1996, it was indicated that the veteran discussed her 
surgical findings, which included endometriosis.  The report 
of a VA psychiatric examination conducted in December 1996 
included diagnoses of Axis III, endometriosis, ovarian cysts 
and polyps.

The veteran testified at a RO hearing in July 1997 that she 
suffers residuals of a cesarean section, which occurred while 
she was Germany in September 1994 during her period of active 
service.  She stated that her husband was told to leave the 
room after their child was born, and that she thinks her 
husband was asked to leave because a laceration of her bowel 
had been discovered.  She testified that the doctors never 
told her or her husband what occurred, but that the 
laceration was shown in October 1995, and that the only 
abdominal surgeries she has ever had were the caesarians.  
She therefore, contends, that they must have lacerated the 
bowel during the abdominal surgery in service.  She testified 
that she was treated for a bowel obstruction after her first 
caesarian and that she has never had such a problem before.  
She testified that the problem was worse after the 1994 
caesarian and, therefore, she feels it was caused by that 
caesarian.

During the veteran's October 1998 Board hearing, she 
testified that her son was delivered by cesarean section in 
September 1994; and that she has had problems going to the 
bathroom, swelling in her stomach, and pain especially around 
the time of her cycle since that time.  She reported that she 
had a laparoscopy performed, which revealed five permanent 
sutures on her bowel.  She stated that she did not have any 
other type of abdominal surgery prior to her enlistment in 
the military; and that she had a doctor's statement in her 
family file, which indicated that there were no abdominal 
surgeries prior to 1986.  She identified Dr. Fass as a 
private surgeon who told her that she had sutures in her 
colon and that these must have been inserted during her 
cesarean operation (presumably, the one that occurred in 
September 1994).

In June 1999, the Board remanded the case to the RO for 
further development.  The RO was requested to advise the 
veteran of the evidence she would need to submit to well 
ground her claim.  The RO completed the requested 
development.  A letter dated in July 1999 from the RO to the 
veteran informed the veteran of what evidence she needed to 
submit in order to support her claim.  The veteran did not 
submit any additional evidence.

The Board has considered all the evidence cited above in 
light of the pertinent legal authority governing the 
veteran's claim.  The Board finds, however, that there is no 
competent evidence to support the veteran's assertions that 
her current gastrointestinal and gynecological difficulties 
are medically related to her 1994 in-service cesarean 
section, or to any other incident of active military service.  

As noted above, in this case, the service medical records 
reflect no clinical findings or diagnosis of a 
gastrointestinal disorder, to include a bowel and/or colon 
laceration with postoperative retained sutures, or a 
gynecological disorder, to include endometriosis and ovarian 
cysts.  The first post-service clinical evidence of a 
gastrointestinal disorder or a gynecological disorder is in 
1996, approximately two years following her release from 
active duty.  Significantly, moreover, there is no medical 
opinion that the veteran's current gastrointestinal and 
gynecological difficulties are the result of her September 
1994 in-service cesarean section.  While the veteran has 
identified a private physician (Dr. Fass) as a doctor who has 
made statements supportive of her claims, no such written 
statements are of record, and, although given the opportunity 
to do so, the veteran has not provided such statements or 
requested departmental assistance in obtaining any such 
statements.  Moreover, her recitation of what the doctor 
allegedly told her does not constitute competent medical 
evidence to support the claim.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Likewise, although the veteran's 
medical records include her own reported history as to the 
etiology of her currently claimed disability (for example, 
the March 1996 private medical report referring to possible 
bowel injury in 1994), this fact, alone, does not provide 
competent evidence to support the claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence...[and] a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Thus, despite the 
appellant's assertions, there simply is no competent evidence 
that that identifies any current gastrointestinal or 
gynecological disability as a residual of the 1994 cesarean 
section.  Indeed, the only medically established residual of 
that operation is the veteran's left thigh disability, for 
which service connection has already been granted.  

Under these circumstances, the Board must conclude that there 
is no medical evidence or opinion to establish a nexus 
between any currently diagnosed gastrointestinal disorder or 
gynecological disorder and any incident of active service, to 
include the September 1994 in-service cesarean section.  In 
the absence of competent evidence of a nexus between a 
currently diagnosed gastrointestinal disorder or 
gynecological disorder and service, the claim for service 
connection for residuals of a September 1994 in-service 
cesarean section, to include a bowel and/or colon laceration 
with postoperative retained sutures, endometriosis, and 
ovarian cysts, is not plausible, and must be denied as such.  
See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

While the veteran and her husband may well believe that there 
is a relationship between the veteran's gastrointestinal 
disorder or gynecological disorder and her service in the 
military, as laypersons, they do not have the appropriate 
medical training or expertise to render a competent opinion 
on a medical matter, such as the etiology of the veteran's 
current gastrointestinal and gynecological disorders.  
Consequently, their allegations on this determinative issue 
have no probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Thus, even accepting as credible 
the veteran's assertions of continuing "stomach" symptoms 
since service, the claim is still not plausible in the 
absence of competent evidence of a medical  nexus between 
such symptoms and a current disability.  See Savage, 10 Vet. 
App. at 498.  The Board emphasizes that a well-grounded 
claim, need not be conclusive, but must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In the absence of evidence of a plausible claim, VA is under 
no duty to assist her in developing the facts pertinent to 
her claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist that, if obtained, would well-ground the veteran's 
claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same basis as the 
Board-on the premise that her claim is not well grounded-
and advised her of the legal requirement of submitting a 
well-grounded claim in the Supplemental Statement of the Case 
(SSOC) that she was issued in November 1999.  Therefore, she 
has not been prejudiced in this appeal.  Furthermore, the 
Board finds that the duty to inform her of the type of 
evidence that is necessary to make her claim well grounded 
and to warrant further consideration on the merits has been 
met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette, 8 
Vet. App. at 77-78.



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a September 1994 in-service 
cesarean section, to include a bowel and/or colon laceration 
with postoperative retained sutures, endometriosis, and 
ovarian cysts, is denied.


REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  Thus, the 
Board finds that the veteran's claims for increased ratings 
are well grounded.  With respect to the veteran's well-
grounded claims for increased ratings, the VA's duty to 
assist includes the conduct of VA examination where the 
record does not adequately reveal the current state of the 
claimant's disability.  See Proscelle, 2 Vet. App. at 632 
citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 (1991).

In this case, the veteran asserts that her service-connected 
psychiatric and left thigh disorders have increased in 
severity.  In March 1995, the veteran was afforded a VA 
"nose and sinus" examination in order to ascertain her 
current disability levels.  While the examiner noted that the 
veteran had paresthesia of the left thigh of a mild nature, 
which has been getting worse, the Board notes that the 
veteran's left thigh disability is rated based on 
paralysis/incomplete paralysis of the sciatic nerve, and the 
March 1995 examination report does not include sufficient 
findings to adequately rate the disability.  

Moreover, the veteran has asserted that her disability has 
worsened.  During her October 1998 Board hearing, the veteran 
testified that she experiences constant pain in her left 
thigh; that the pain has worsened over a period of time 
moving from mild to moderate; and that she should be 
considered for functional loss from pain when evaluating her 
claim.  As pointed out by the veteran and her representative, 
the directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) may 
be applicable.  The Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria. See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

Under these circumstances, the Board finds that further 
medical examination to obtain sufficient findings to 
adequately rate the current severity of the left thigh 
disability is warranted.

As regards the appellant's claim for a higher evaluation for 
her psychiatric disability, in December 1996, the veteran was 
given a special psychiatric examination by a VA psychiatrist.  
At that time, the examiner's diagnostic impression was that 
the veteran had an adjustment disorder with mixed anxiety and 
depressed mood.  The record reflects that the examiner did 
not assign a Global Assessment of Functioning (GAF) scale 
score, or provide an opinion as to the veteran's level of 
functioning as measured by the GAF Scale.  As an assessment 
of the severity of the veteran's disability would be helpful 
in resolving the claim for a higher evaluation, the Board 
also finds that further psychiatric examination is warranted.

The Board also notes that the veteran filed an claim for a 
higher evaluation for psychiatric disability in October 1996, 
prior to the November 7, 1996 effective date of the change in 
the rating criteria for evaluating psychiatric disorders.  
While the February 1997 Statement of the Case clearly 
reflects consideration of the revised criteria, the Board 
finds that, under these circumstances, the veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  VA may  apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  These factors must be 
taken into consideration in each future adjudication of the 
claim.

Prior to having the veteran undergo further evaluation, the 
RO should obtain and associate with all outstanding pertinent 
treatment records, so that the examiner's review of the 
veteran's pertinent medical history is an informed one.  The 
record reflects that the veteran testified at her personal 
hearing October 1998 that she has received orthopedic and 
psychiatric outpatient treatment at the VA Outpatient Clinic 
in Greenville, South Carolina, and Charter Greenville 
Behavioral Health Systems, in Greenville, South Carolina.  
The Board emphasizes the importance of obtaining all 
pertinent, outstanding records from VA facilities, since 
those records are deemed constructively (even if not 
physically) of record.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Such records may also contain diagnostic studies or 
clinical findings that may be determinative in the 
disposition of these claims.

The Board regrets that a second remand of these increased 
rating claims will further delay an appellate determination 
on each issue, but finds that such action is necessary to 
ensure that all due process requirements are met, and that 
the appellant is given every consideration with respect to 
the issues remaining on appeal.  

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all pertinent outstanding 
records of pertinent medical and/or 
psychiatric treatment and evaluation from 
the VA Outpatient Clinic in Greenville, 
South Carolina, the VA Medical Center in 
Columbia, South Carolina, and Charter 
Greenville Behavioral Health Systems, in 
Greenville, South Carolina; as well as 
from any other source or facility 
identified by the veteran.  If any 
requested records are unable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of the veteran's left thigh 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in her 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  

The orthopedic examiner should indicate 
if the veteran's service-connected left 
thigh disability results in limitation of 
motion, and whether the left thigh 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, the latter 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left thigh 
is used repeatedly.  This should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

The neurological examiner should indicate 
whether the veteran has impairment of the 
left sciatic nerve, and, if so, whether 
it is wholly sensory or if it results in 
functional impairment to include 
paralysis or incomplete paralysis.  If 
there is incomplete paralysis, the 
examiner should indicate the level of 
severity thereof.

If either examiner is unable to provide 
any of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
in a typewritten report.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of her 
psychiatric disorder.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in her claims folder, including a 
complete copy of this REMAND, and the 
revised rating criteria for mental 
disorders, effective in November 1996.  
All testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  The veteran should 
be scheduled for a VA psychiatric 
examination to assess the nature and 
severity of his post-traumatic stress 
disorder.  The veteran's claims file and 
a complete copy of this REMAND must be 
made available to examiner for review.  
Any and all indicated studies and tests 
that are deemed necessary by the 
examiner, to include psychological 
testing, should be accomplished, and all 
clinical findings should be reported, in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a GAF 
score.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should indicate the percentage or portion 
of the score representing impairment due 
to the service-connected disorder.  The 
examiner should express an opinion, if 
possible, as to the degree of 
industrial/occupational and social 
impairment caused solely by the veteran's 
service-connected psychiatric disorder.  
If the examiner is unable to distinguish 
symptoms and the level of impairment 
attributable to service-connected and 
nonservice-connected psychiatric 
disability, he/she should clearly so 
state.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims 
for increased rating for paresthesias of 
the left lateral thigh and an adjustment 
disorder with mixed anxiety and depressed 
mood, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  Adjudication of the claim 
involving the left thigh disability must 
include consideration of functional loss 
due to pain and other factors, consistent 
with the authority cited to above; and 
adjudication of the claim for a higher 
evaluation for psychiatric disability 
must include consideration of the former 
and revised applicable rating criteria, 
consistent with the authority cited to 
above.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, she and her 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
her case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 


